Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 30 June 1792
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia, June. 30th. 1792.

I have laid before the president of the United States the letter of May 10th. of Captain Henry Burbeck, commandant of the Fort of St: Tammany, to his Excellency the Governor of East Florida, with the other letters relating thereto, which you were pleased to put into my hands, and I have the honor to inform you that, the president having entirely disapproved of the expressions which Capt. Burbeck has permitted himself to use in the said letter to Governor Queseda, the Secretary at War, has by his instructions written to Capt: Burbeck the letter whereof I inclose you a copy: and Capt: Burbeck being no  longer in the same command, a copy will be sent to his Successor, as an admonition that no conduct of this kind will be countenanced by the government of the United States. I hope that you will see, Gentlemen, in these proceedings, a proof of the respect entertained for the person and character of his Excellency Governor Queseda, and of the desire that the most friendly understanding should be kept up between the United States, and the neighboring Governments of Spain. I have the honor to be, with sentiments of perfect esteem and respect, Gentlemen, Your most Obedient, and most humble Servant,
